DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on November 9, 2020 has been entered.
Claims 1-20 are pending and an action on the merits is as follows.	
Objections to claims 8 and 10 have been withdrawn.
Applicants’ arguments with respect to claims have been considered and are addressed below.
Claim Objections
Claim 16 is objected to because of the following informalities:  This claim includes the limitation “to a remote device, the notification describing the subsequent set”.  This limitation should be changed to state “to a remote device, the further notification describing the subsequent set” for clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 20 include the limitation “the elevator rope is continuously positioned within a field of view of the imaging device”.  However applicants’ originally filed disclosure does not properly describe the elevator rope being continuously positioned within a field of view of the imaging device.  The specification only describes the rope being positioned within a field of view of the imaging device.  See applicants’ specification ¶ [0006].  The broader language of the specification allows for the rope to temporarily be out of the field of view of the imaging device, as long as it is initially in the field of view.  Therefore this limitation is considered new matter.
Claims 1, 12 and 20 include the limitations “continuously receiving (in an image processing device) a current set of imaging data”, “continuously determining (in the image processing device) a change in position of the discrete point”. Claim 1 additionally includes the limitation “so as to continuously track motion of the discrete point”, and Claims 1 and 20 further include the limitation “continuously determine a set of motion characteristics/real-time rope sway measurement”.  However applicants’ originally filed disclosure does not properly describe such processes or analysis to be performed continuously.  Applicants’ specification describes the tracking and comparing processes to “be repeated indefinitely once the system is running”.  See applicants’ specification ¶ [00024].  However the phrase “repeated indefinitely” does not hold the same meaning, and therefore is not equivalent to the word “continuously”.  A process which is repeated following a break is still within the scope of being “repeated”, yet a process which is performed continuously is constantly run without interruption.  Therefore these limitations are considered new matter.
Claim 10 includes the limitation a rope sway dampener device that is brought into contact with the elevator rope”.  However applicants’ originally filed disclosure does not properly describe the rope sway dampener device being brought into contact with the elevator rope.  Such a process requires the rope sway dampener device to be movable between positions where the rope sway dampener device is in contact with the elevator rope, and out of contact with the elevator rope.  Applicants’ specification only describes that the rope sway dampener device is in contact with the elevator rope.  See applicants’ specification ¶ [00053].  Therefore this limitation is considered new matter.
Claims 2-9, 11 and 13-19 depend from at least claims 1 or 12 and therefore inherit all claimed limitations.  These claims then also include the limitations considered as new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 include the limitation “set of motion characteristics (of the discrete point) that define the real-time motion of the elevator rope”.  However there is a lack of antecedent basis for “the real-time motion” corresponding to the elevator rope.  It is unclear whether applicants intend to reference the real-time motion of the discrete point, or introduce a new element into the claim(s).  For examining purposes, this limitation is interpreted as stating “set of motion characteristics (of the discrete point) that define a real-time motion of the elevator rope”.  
These claims further include the limitation “initiate performance/performing (of) a motion countermeasure for/in the elevator rope when, based on/upon the determined set of motion characteristics for the discrete point, it is determined that one or more”.  However the word “when” renders the claims indefinite.  It is unclear whether the claims necessarily require the limitations which follow in a situation where the motion 
Claim 10 includes the limitation “wherein the one or more motion countermeasures comprise at least two of:”.  However there is a lack of antecedent basis for “the one or more motion countermeasures”, as the claims previously describe a single motion countermeasure.  It is unclear whether applicants intend to reference the motion countermeasure, or introduce additional elements into the claim.  It is further unclear how a single motion countermeasure can comprise multiple counter measures.  For examining purposes, this limitation is interpreted as stating “wherein the motion countermeasure comprises one selected from the list of:”.  
Claim 20 includes the limitation “the rope sway measurement to a remote device, when the rope sway measurement exceeds a predefined threshold”.  However the word “when” renders the claims indefinite.  It is unclear whether the claims necessarily require the limitations which follow in a situation where rope sway measurement does not exceed a threshold value.  For examining purposes, this limitation is interpreted as stating “the rope sway measurement to a remote device in response to the rope sway measurement exceeding a predefined threshold”.  
Claims 2-9, 11 and 13-19 depend from at least claims 1 or 12 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 1 or 12.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 12 and 20: The prior art does not teach nor suggest a system or method for detecting and reducing undesirable sway in an elevator hoistway comprising an imaging device disposed in the elevator hoistway such that an elevator rope is continuously positioned within a field of view of the imaging device, the imaging device being configured to capture three dimensional depictions of objects within its field of view and an image processing device in communication with the imaging device and configured to continuously receive a current set of imaging data from the imaging device, including a current position of a discrete point on the elevator rope at a current time, use a prior-received set of imaging data from the imaging device as a reference set of imaging data to determine a prior occurring reference position of the discrete point on the elevator rope at a prior occurring reference time, continuously determine a change in position of the discrete point on the elevator rope between the reference position and the current position during an amount of elapsed time occurring between the reference time and the current time, and continuously determine a set of motion characteristics/rope sway measurement that define a real-time motion of the elevator rope.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 2-11 and 13-19 depend from claims 1 or 12 and therefore inherit all allowed claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        January 15, 2021